Honorable J. p. Belger, page 2



         control aad ucuqsmnt  of the Board of Regent8 of
         the IJnlrer8ltyof Texas after lta acqulsltion for
         tha purpo8e of ersotlq buildlog thweon for the
         rarlow lctlrltloa at the Ualveralty of 20-a.

              will you plea8o adrlre na if the Ualrer8lt~
         of Texu, or the State of Texa8, 18 liablefor the
    L,   pa-at      of  ths dallaqwat State  rod County taxes
         dua upw      ths proparty 6erorlb.d in the moloaod
         llat and     purcbued    uabr luthorltr    of the above
         lU8.

               'If you hold that  tha Ualrsrsit~of Texas or
         the Stats of t-8     1s not lirble tar the payment
         of mld dollnqwat Sat.      and Countr tuea, then vi11
         you plea8s odvlae mm it It li logal for ths Arrera-
         or ud Collootorof Tues of Trevln Cat&y, Texas,
         to vtrlh   frcr th8 dellmtauenttax roll all prop8rty
         nov ovnad aad wed br the Unlvu8lt~ of Tax88 for
         811 of ths ya~r for vhich 8tmto and Oounty rue8
         ue dellawent, by the i8suanoe of canosllation
         oertliia8te8 thsreon.
               *Ii your umvu to the praoedlaq quortlon 18
         affirmative vlth refuuce    to the iaot of 8trlklng
         8aid delioquent tuaa   Srqa t+s delinqaent tax roll8
         but aqptlre u    to the ryht of the Aa8088or    and
         Collsctor of tax.8 to do io b7 the 188unoe OS
         cuio~l&tloa eertlfloate8, t&a pleuo 8dvlaa m
         vhat 18 the eoruat poudura      to strllco 8ald de-
         llnrpmt tuer from the tu roll.
                 (I
                  . . . .I
                 soetloa 6 oi Chaptu’U7,        Acts of the S?th laglrla-
Lure,     xsgu&r     8uoloa,     (1921),    pxwvld.8 10   put   that :

                 “The Comlaslon     horde     povlded for &all take
         dud8     l.u fu   to
                         uoh an6 lr o r flot, blwk, pleaa or
         puloal purehued by them, lald doed to b* lm the
         nam of the Beard of RoRomta of ths UaiVOrait~   Of
         ~8-8 a ndth d r luwo88or8 in offloo, Sor the u8e
.   .




        Honora&de J. A. Belger, p-e                      3



                mnd bemilt         OS the llolvormlt~
                                                    of Tua8                      and the
               3tate of T8xaa. . . ."                    (R8phUl8      OWS)

                        This Aat vas brought into qwstlon ln the sue of
        Co&ran        v. Cummq&     252 8. U. 284. At pmgm 286 the court
        arida
                     %m      801a ptrrgome
                                         for vhlch th8 land 18 oon-
                brmncd %S the pub110 pups.     Of mutlw   th8 aecdm
                OS the atate    Uninr8lt~ lot tha enlw~wat    OS it8
                &FOUl%48~. Tha property  ir blloatoa to thL8 use.
                Tha tire futthmt,thla    WC -7 Mt.k      MAO lewd-
                1dol.J rod +at,   tit&l it 18 put to liwh sue, tlu
                aat uatharl'ser~:ltsIrue   to gclv8t~~p8rtlor ior  8
                pritato 010 la a0 ry ahage8 it8 8tatnr.     mla 8Ot
                maker it rudrtory   thit Mam miaiu   roillmd br
                the80 roat818‘0h8U b8oabl.rpart of                           thmb\tildliq
                trmd Of the ~IPlvW81t~.w

                       aumr~,              8&o        t&8    popa           4s .pabxio proparty
        used   ior pabllo mwSq8,    oeque8tlombl~~lt~l8 em      .from
        tuatlm      by Artl8loVXII, ,8ootlon2, of the CoaatYtutloa OS
        Texas,   aad Artlch  7150, Bootion b, Voraom’s Aanotatd Clrll
        88atUt88,       8iP48     tb?    firs    Of    it8   pUPahue        -6    dediO~tlOR.

                       The      tU88     about’whloh         VU     4~lr8   VU8 d8lingUUOt
        a t
          the tlm         ths     p r o p VU
                                          utql
                                             aqqul                    by tha Ualtrr8lty. Artl-
        Cl8    7172,   V.A.O.8.,         3WTi&St




                       EOV6Vor          th8     8ugtom8 OOurt        ot TOXU Aa chilcW888
        Courts V. 8tat8, 42.8.,%                    (&t)‘@&          xoti, 68+

                        Whea      the title to thlr               lraa reverted to
                Chi1dr.88        COUUtY. th#! t8X um                fOE st8t8 DvI'DO8vS


                lroltulv8~~fo 8r $ubil.ejnrrpors,
                                                rrpdh8r                                b o b
                mold by thr coooty fd.lrbirldu8%8 vho .I81
                                                         3 80
                oompl~ vlth .th8uOatXh8t 0l U&O, VhOreRpg:th8
                tit18 to ths 18~3 r8vrrt8d                   to ths Coautr ammot
                be burdvnvd vlth taxer due                   th8 btato da&   the
Honorable J. A. Belgar, page 4



       tlms      it ~88 prlvataly           ouned. 61 O.J. 945, mnd ~$88~
       olt.dj 26 R.C.L.                299, .nd 8UthOritl.8 alted.' (Q-
       #l&818          CWO)

                8.. a180            Stat. V. Lock., 219 P. 790, 30 A.L.R. 4qr
VhWd      it   18 88idt

              ‘Uhcn       property h            acqulrsdbx the Stats in            it8
       8OV.r.igr         8&&WIltJ, it           th.MUQOE     bSOOM.8    &801V.d,
       fro&, and   rallersd               fion any father           llabllltyfor
       tU.8  ~4ViOU81~                 l888888d    .&@ti8t    it,
                                                      @Bd vbioh .r.
       upprld rt the tiu       it beoom8    80 loquLr.dj that,
       fram the mount or it8 raqal81~100, th8 p0wr to
       08ffor88 th.     1iaR iN WrOSt@d    Or &&Cd.        Ths Oh
       Qf tb Stat@ for 8wh tU.8          k.OM.8    mugs4 la it8
       ~m~8hip       0r the 280.   To ooavlderit furtherbur-
       dened vlth 8U.h lieu, urb to &Writ it to be SUb-
       @.~U.lltl~    @old ff3F th8 -Et       th.F@Of,    rOStit8   irr
       th 0 Sta t.   l.u3Lag It8 OYO &WOprt;l t0 mr it88lf.
                  OIP coaalusloa that womrty        uqalr.6     by tb.
       itit; $8 8UtCU8tlC811yfreed frgP fUrth.r l.l@blllt~
       iOX't.X.8 ~.viOUS~   888.88.d wriU.t it 18 8-b
       ed b7 the gut   velght of 8uthorlt~ from othu  Jur-
       iSdiCtiQll8.'

          -It V88 held la l?@lShv. OIIlver8ityof %X88,     169
8. W. (W) 993 (volt of error rcfaud), that       pmpotf   beloug-.
lq~ to the U~lr ar8ltr ot Twu    18 the pPo&mrt~     d the btat..

                 8inO8 th. &Sn            for    t-8    00. th.     mOgl?tr   h8         mug.4
vlth the       tltb,          the    propertyla aot aou 8ubjrat to th8 U8a,
8d  WtlEQt be 8.fS.d   UF @Old fOF 8UOh tU88.     You era advlud
8180 that Wit&r     the URlv8rSit7 Of Tow     EOP tb8 8tat8 18
oblig8t.d t0 p8r the88 tU88.    : To rcqulro  etthcr to pay t;bom
vould be mrely trumrerrlng the 8ocu~ iron       one pocket to
andher, olrd vould be a futile    this.

                 This 18 not
                        to 8ay, htiverer,thnt the tax88 them-
by kooam    aanoelled cu remred Sro8 tba tu rolls ot the cowi-
Q*     We hwe herutofore held, la Oplnloa lo. 0-4956, thtr
            '#either th8 Cmltkttltiao.IZOPth. 8t8tUt.8,
       hOW8V8r, r.l.a8. OT authosirr.tb  rd.888   Of WE-
       08lhtiOll Of ad V81Or.r tU.8  vhloh aaCrU.d prior
Honorable J. A. Belgor, pg.               5



       to thr  d@t* 00 Vhiah 8Wh prOp@rtf 18, br much
       po)itiaml 8ubdlri8lbo, 4.vot.d to public use.*

              A?tlcl.      7263, Y.A.C.S.,       provides    for the amking by
th.   tU   .Olb8tm         Of 8 l.l8t   Of    &.umWOt       Or  iorOh.~t tU-
W.P8,8sdth8t:

              %.     t8X QOU8OtO2,     UpOtl th@ o.l’tffkO8t8         Of
       th8 8sorir@!..W?8 lOU?t thd          th.     -8OU       -iOg
       00 th.    iMOtV8Ut      Q &8mWat         l.i@t@   bBV0 110 mop-
       8rtf   OUt @f wh%ch t0 B8k4 th. t8X.8            UUU.6       -8t
       tbm,    O? thU       th7 h8VO mOT8d Out Of tha COUmty,
       ti tht      119\mvt7       888 b. tOMd t8 tb8 OOUtJ
       b@m           to 8reh PNoU,       Oat of whiah to 8ak8 tlss
       tue8    du,     8hUbm     utltled    to a crdlt         o8 fla8l
        88ttm          Of hi8 U.OWtS     fOP tb.       8E.Ipt8    &Ii. b7
       th8 p.iSOE.. ttiP,CtCW&%&%.@, Or ~orgOr8tiSU OU-
       tlf18d to b7 tlw oC88loner8   cotlrt, u abet. pro-
       vi&d  for.”

              tit&Ok       vtao,    88UtlUl 5, ‘I.b.c.8..        ~W14.81




              Ylth    raspsot       to th. l8foroement  of the        llablllty of
tha   taxpayer,      AFti@&        7@7P, ~V.h.C.8.. prmldcti:

            "All real mad pcr*oua pr      tf h8ld.m aasd
       b7 aaf WSoll  Lo ,th18 s&at. 8hr 1 b. 1Zabl. far til
       8tato aEd couat7 Tue8’au. by the ovaer tla.r.or,
       hdludlo(l      tU    011 r.81    lSt@ tb ~r8Olul.
                                                 ,               $?O&JUt7   uod
Hooorablr J. A. Balger, pga            6


      poll tut   ud       the Tu     Colleator -11   lorr on any
      pormml    or real  propertr    to be found ln hia coun-
      ty to satisfy   dl  dalinquaat    taxes,  rry hu to the
      aontrux   notrlth8taadi~gi     . . .*
            The80   rtatutor       ladloatoa alear L8gl8latlte latan-
tlorrthat    taxes 8hll mot be releaoed OP ouaaelled,        but that
tbb   dtata'a rights  0halZ be proteatad in evq   may       pomlble.
the tuer rhioh beama           due upon tbm lmd lo quertloo plor to
itslaqulrltlaa by the          Unfvozalt~ read.9 ootrtandlly   rod   caa-
wit bo rtrlrkeu troa fnr rolla.   Roaourme mutt Iu h4d upon
tha personal llahllltr of tba prrou    mbo mere tha omners or
the  property oa the flirt da7 aS Juauur   of tha ~eufr far rhlah
thetuw      8re ~1iDQuemt. 8ee Duclgrr   v. 8t&e,   166 8. W.
 (Pd) 914, br the 8uprao  Court.